Title: Enclosure I: List of Junior Officers in the Virginia Regiment, 12 June 1757
From: Washington, George
To: 

 

[12 June 1757]

If your Honor is pleased to promote the Officers &c. according to their seniority, and present Rank in the Regiment: They will then, if there are twelve companies, stand as follows.

               
                  Lieutenants
                  Lieutenants
               
               
                  13 Peter Steenburgen
                  1 Capt. Lt Jno. McNeil
               
               
                  14 John Campbell
                  2 Christopher Gist
               
               
                  15 John King
                  3 Thomas Bullet
               
               
                  16 James Baker
                  4 Walter Stewart
               
               
                  17 Nathanl Gist
                  5 Hancock Eustace
               
               
                  18 Mordecai Buckner
                  6 John Blegg
               
               
                  19 Wm Dangerfield
                  7 John Edwd Lomax
               
               
                  20 Edwd Hubbard
                  8 Charles Smith
               
               
                  21 Leonard Price
                  9 George Weeden
               
               
                  22 Wm Flemming
                  10 Wm Crawford
               
               
                  23 Nathanl Milner
                  11 James Roy
               
               
                  24 Nathanl Thompson
                  12 James Duncanson
               
               
                  Ensigns
               
               
                  1 Jethro Summer
               
               
                  2 Henry Russell
               
               
                  3 Griffen Pert
               
               
                  4 John Lawson
               
               
                  5
               
               
                  6
               
               
                  7 Wm Woodford
               
               
                  8 Colby Chew
               
               
                  9 Benj: Bullet
                  
               
               
                  10    Starke
                  
               
               
                  11 Thomas Gist
               
               
                  12 Vacancy
               
            

There remains according to this a vacancy for an Ensign, to which I wou’d humbly recommend Mr Kirkpatrick—with the Office of Commissary of Musters. If Captn McNeil should be promoted Capt. Gist will be Captn Lt in his room; and another Ensign will be wanted: In that case the oldest Ensign will be made Lt—and I would beg leave to speak in behalf of Mr

Thomas Rutherford for the vacancy of Ensign. He is a young man who, for his modesty and good behaviour gained a very good reputation as Lieutenant of one of the Ranging Companies on this quarter. I am Yrs

G:W.

